EXHIBIT 3 AMENDED AND RESTATED BYLAWS of JONES LANG LASALLE INCORPORATED A Maryland Corporation Effective as of November 1, 2008 TABLE OF CONTENTS Article I-Offices Page 3 Article II-Meeting of Shareholders Page 3 Article III-Directors Page 7 Article IV-Officers Page 11 Article V-Stock Page 15 Article VI-Notices Page 17 Article VII-General Provisions Page 17 Article VIII-Indemnification Page 19 Article IX-Amendments Page 22 AMENDED AND RESTATED BYLAWS OF JONES LANG LASALLE INCORPORATED (hereinafter called the "Corporation") Effective as of November 1, 2008 ARTICLE I OFFICES SECTION 1.PRINCIPAL OFFICE.The principal office of the Corporation within the State of Maryland shall be in the City of Baltimore, State of Maryland. SECTION 2.OTHER OFFICES. The Corporation may also have offices at such other places, both within and without the State of Maryland, as the Board of Directors may from time to time determine. ARTICLE II MEETINGS OF SHAREHOLDERS SECTION 1.PLACE OF MEETINGS.Meetings of the shareholders for the election of directors or for any other purpose shall be held at such time and place, within the United States, as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting or in a duly executed waiver of notice thereof. SECTION 2.ANNUAL MEETINGS. The annual meeting of shareholders shall be held on such date and at such time during the month of May as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting, at which meetings the shareholders shall elect directors, and transact such other business as may properly be brought before the meeting.
